DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural augmented reality content item in claims 1, 8 and 15.
The specification refers to the augmented reality content items as: 
[0053] Other augmentation data that may be stored within the image table 318 includes augmented reality content items (e.g., corresponding to applying Lenses or augmented reality experiences). An augmented reality content item may be a real-time special effect and sound that may be added to an image or a video.
[0054] As described above, augmentation data includes augmented reality content items, overlays, image transformations, AR images, and similar terms refer to modifications that may be applied to image data (e.g., videos or images). This includes real-time modifications, which modify an image as it is captured using device sensors (e.g., one or multiple cameras) of a client device 102 and then displayed on a screen of the client device 102 with the modifications. This also includes modifications to stored content, such as video clips in a gallery that may be modified. For example, in a client device 102 with access to multiple augmented reality content items, a user can use a single video clip with multiple augmented reality content items to see how the different augmented reality content items will modify the stored clip. For example, multiple augmented reality content items that apply different pseudorandom movement models can be applied to the same content by selecting different augmented reality content items for the content. Similarly, real-time video capture may be used with an illustrated modification to show how video images currently being captured by sensors of a client device 102 would modify the captured data. Such data may simply be 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims   1-3, 5, 8-10, 12, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHARLTON US 9980100B1 in view of CHATURVEDI US10572988B1.


Regarding claim 1, CHARLTON teaches: 1. A method comprising:
(CHARLTON: fig. 12 see col. 18 ll. 42-48; One of ordinary skill in the art would recognize that a display with associated UI content inherently includes a processor);
using a first machine learning model, generating an image augmentation decision, the image augmentation decision based on the received image (CHARLTON: fig. 6A, 610 see col. 12 line 65-col. 13 line 15; fig. 12 see col. 18 ll. 42-48 “…determined that the user…is in an indoor environment”; fig. 13 see col. 18 line 59-col. 19 line 2 “…above to determine that the image is of an indoor environment…”; fig. 14 see col. 19 ll. 3-13 “…determine that the user is…outside the building…”);
using a second machine learning model, generating a supplemental image augmentation decision, the supplemental augmentation decision based on the image augmentation decision (CHARLTON: fig. 6A see col. 13 ll. 50-62; fig. 8 see col. 15 ll. 45-62; fig. 12 see col. 18 ll. 42-50 “…client venue system selects then wine bar subcategory…”; fig. 13 see col. 18 line 59-col. 19 line 2 “…the client venue system selects an indoor casino environment…”; fig. 14 see col. 19 ll. 3-13 “…the client venue system 210 may determine that the user is at the casino…”);
automatically accessing an augmented reality content item without user intervention, the augmented reality content item configured to modify image content of the received image based on the image augmentation decision and the supplemental augmentation decision (CHARLTON: fig. 12 see col. 18 ll. 42-58 “…associated UI content 1100 is retrieved and overlaid on the image 1200…the female avatar 1210B of the user with the caption “Wine Time” 1210A is overlaid on the wine bar image 1200 and col. 4 ll. 45-48 “…Other examples of UI content include banners, captions…or augmented reality content”; fig. 13 see col. 18 line 59-col. 19 line 2 “…overlay content 1305 (a cartoon avatar of the user gambling) onto the image 1300”; fig. 14 see col. 19 ll. 3-13 “Responsive to the determinations…selects outdoor content for the casino venue and overlays it on image 1400. In particular, a caption “Vegas Baby!” 1415 and a reclining male avatar 1410 of the user is displayed on image 1400”);
associating the generated image augmentation decision with the augmented reality content item (CHARLTON: fig. 12 see col. 18 ll. 42-58 “determined that the user (e.g., the human user taking a picture of the wine bar with client device 102) is in an indoor environment and has further detected wine glasses 1205 in the image 1200…In response to the wine bar selection, associated UI content 1100 is retrieved and overlaid on the image 1200…”; fig. 13 see col. 18 line 59-col. 19 line 2 “…Responsive to the determinations, the client venue system selects an indoor casino environment integrates the overlay content 1305 (a cartoon avatar of the user gambling)…”; fig. 14 col. 19 ll. 3-13 “…Responsive to the determinations, the client venue system 210 selects outdoor content for the casino venue and overlays it on image 1400…”);
modifying the received image using the augmented reality content item and the associated image augmentation decision (CHARLTON: fig. 12 see col. 18 ll. 42-58 “…In response to the wine bar selection, associated UI content 1100 is retrieved and overlaid on the image 1200…”; fig. 13 see col. 18 line 59-col. 19 line 2 “…Responsive to the determinations, the client venue system selects an indoor casino environment integrates the overlay content 1305 (a cartoon avatar of the user gambling)…”; fig. 14 col. 19 ll. 3-13 “…Responsive to the determinations, the client venue system 210 selects outdoor content for the casino venue and overlays it on image 1400…”); and
causing presentation of the modified image on a user interface of a computing device (CHARLTON: fig. 12 see col. 18 ll. 42-58 The associated content is said to be UI content and one of ordinary skill in the art would recognize that UI means user interface; fig. 13 see col. 18 line 59-col. 19 line 2; fig. 14 col. 19 ll. 3-13).  
CHARLTON doesn’t teach, however the analogous prior art CHATURVEDI teaches that the user interface is a graphical user interface (CHATURVEDI see fig. 4A and col. 1 ll. 10-12, col. 12 line 66-col. 13 line 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user interface is a graphical user interface as shown in CHATURVEDI with CHARLTON for the benefit of addressing a shortcoming in the prior art in that the user is typically unable or not equipped to ascertain that a product sought for procurement would match the intended application or surroundings. In an example, the user cannot determine if a product’s color matches a physical environment in actual application; that, for instance, a red color lamp would suit in a living room with blue painted walls. Further, the user is unable or not equipped to ascertain if products exist to match the surroundings; that dark blue colored lamps are available and match, as accessories, in a living room painted in a light blue color (col. 1 ll. 14-25).


Regarding claim 2, CHARLTON teaches: 2. The method, wherein the image augmentation decision is based on data received from device sensors of the computing device (CHARLTON: col. 12 ll. 52-53; col. 22 ll. 36-53).  

Regarding claim 3, CHARLTON teaches: 3. The method, wherein the associating the generated image augmentation decision further comprises: providing the generated image augmentation decision as an input to the augmented reality content item (CHARLTON: figs. 13-14 see col. 18 line 59-col. 19 line 13).  

Regarding claim 5, CHARLTON teaches: 5. The method, wherein the machine learning model is a classification model which provides a probability of an input to be within a predefined category (CHARLTON: col. 12 line 65-col. 13 line 22).  

Claim 8 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 8 further requires additional limitations which are also taught by CHARLTON: A system, the system comprising (CHARLTON: col. 2 ll. 17-20): one or more processors (CHARLTON: fig. 16, 1610 see col. 21 ll. 37-40); and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (CHARLTON: fig. 16: 1632, 1616 see col. 21 ll. 40-46):
 


Claim 10 is analogous to claim 3 and is therefore rejected using the same rationale.

Claim 12 is analogous to claim 5 and is therefore rejected using the same rationale.

Claim 15 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 15 further requires additional limitations which are also taught by CHARLTON: 15. A non-transitory computer-readable storage medium storing instructions that when executed by one or more processors of a machine, cause the computer-readable storage medium to perform operations comprising (CHARLTON: fig. 16: 1632, 1636, 1610 see col. 21 ll. 52-54):

Claim 16 is analogous to claim 2 and is therefore rejected using the same rationale.

Claim 17 is analogous to claim 3 and is therefore rejected using the same rationale.

Claim 19 is analogous to claim 5 and is therefore rejected using the same rationale.


Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHARLTON in view of CHATURVEDI further in view of JUN KR20200037602A.

Regarding claim 4, CHARLTON in view of CHATURVEDI don’t teach however the analogous prior art JUN teaches: 4. The method, wherein the first machine learning model is accessed from a resource library (JUN: see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the first machine learning model is accessed from a resource library as shown in JUN with the previous combination for the benefit of providing and apparatus and method for selecting an artificial neural network to which an artificial neural network inference framework is applied to perform inference using an artificial neural network optimized for a user terminal (pg. 3, second par.)

Claim 11 is analogous to claim 4 and is therefore rejected using the same rationale.

Claim 18 is analogous to claim 4 and is therefore rejected using the same rationale.

Claim 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHARLTON in view of CHATURVEDI further in view of SLESAREV US 2018/0293439 A1.

Regarding claim 6, CHARLTON in view of CHATURVEDI don’t teach however the analogous prior art SLESAREV teaches: 6. The method, wherein the first machine learning model is a segmentation model which filters a portion of the image based on predefined criteria (SLESAREV: see par. 52).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the first machine learning model is a segmentation model which filters a portion of the image based on predefined criteria as shown in SLESAREV with the previous combination for the benefit of overcoming the problems with the prior art regarding technologies for determining and detecting objects on an electronic map or image, in that the technologies are limited in that if the image needs updating, the old image/ map is required to be completely replaced with a new image or map. However, in some instances, the older image may have better quality and resolution than the new image. Moreover, the update process may require the new image to be purchased from one or more third parties that are providing the new geospatial image. At the same time, end users and consumers typically prefer up-to-date images showing the current landscape and features of the image in the case of a map or scene provided by a service like Yandex Maps or Google Maps, for example [pars. 3-5].

Claim 13 is analogous to claim 6 and is therefore rejected using the same rationale.

.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHARLTON in view of CHATURVEDI further in view of JETLEY US 2017/0308770 A1.

Regarding claim 7, CHARLTON in view of CHATURVEDI don’t teach however the analogous prior art JETLEY teaches: 7. The method, wherein the first machine learning model is a saliency model which predicts points of interests within the image (JETLEY: see abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the first machine learning model is a saliency model which predicts points of interests within the image as shown in JETLEY with the previous combination for the benefit of addressing the problems with the prior art in that previous methods that predict saliency maps have used loss functions more suited to semantic tasks, such as classification or regression losses [par. 3]. 

Claim 14 is analogous to claim 7 and is therefore rejected using the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHARLTON US20190069147A1, WINN US11209442B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612